SHORT, P. J.
The defendant in error’s motion for a rehearing calls our attention to the fact that in the second sentence of the opinion, 24 S.W. (2d) 385, there is the mistake in using quotation marks purporting to copy the exact language in the contract,’ whereas we were only giving a statement of the contract. The. quotation marks should not have been used at the place where they were, but should have commenced with the word “payment” in the last part of the statement and ending with the word "contract,” this being the only part of the language used which purported to copy the exact wording of the contract.
There is another typographical error in the opinion not mentioned in the motion, whereas it is stated that, “in this connection the plaintiff in error testified,” whereas it should have read, “the defendant in error testified.” (This error is apparent from the reading of the context, and it is not a material one, hut should be corrected.
We have given careful attention to the motion of the defendant in error for rehearing, and reeommend that it be overruled.